ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
March 9, 1992.
PER CURIAM:
The Petition for Rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.
To clarify the holding of the Court, the last sentence of Section III D of the February 14, 1992 opinion, is deleted and the following sentence is substituted for the deleted sentence:
[Editor’s Note — The change has been incorporated in the published opinion.]